Citation Nr: 0028664	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-13 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This appeal arose from a November 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD, assigning it a 30 percent disability evaluation, 
effective May 28, 1997.  In October 1998, the veteran and his 
wife testified at a personal hearing at the RO.  In March 
2000, he and his representative were informed through a 
supplemental statement of the case of the continued denial of 
his claim.  In September 2000, the veteran testified at a 
personal hearing before a Veterans Law Judge sitting in 
Atlanta, Georgia.


FINDING OF FACT

The veteran's PTSD is manifested by coherent but delayed 
speech; a depressed and anxious mood; a constricted affect; 
goal directed thought processes which demonstrated decreased 
spontaneity; flashbacks; nightmares; frequent suicidal 
ideation; hallucinations related to Vietnam; and limited 
judgment and insight.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have 
been met from May 28, 1997.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991); 38 C.F.R. § 3.321(b)(1); Part 4, including 
§§ 4.1, 4.2, 4.7, 4.126, Code 9411 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The pertinent evidence of record included a VA examination of 
the veteran conducted in July 1997.  The mental status 
examination noted that he was cooperative and pleasant with a 
rather constricted affect.  His mood was very depressed and 
anxious.  He admitted that he had flashbacks about events in 
Vietnam; he also recounted that he sometimes had nightmares.  
There was no evidence of psychomotor retardation and his 
thinking was coherent.  He admitted to some suicidal 
thoughts.  His associations were fairly tight, with some 
paranoid thoughts.  The diagnosis was PTSD and a Global 
Assessment of Functioning (GAF) Score of 50 was assigned.

The veteran and his wife testified at a personal hearing at 
the RO in October 1998.  He stated that he had last worked in 
1996 as a carpenter, noting that his psychiatric symptoms had 
caused confrontations with supervisors and co-workers.  He 
further stated that he could not do chores around his home 
because of his decreased concentration.  He recounted that he 
had daily recollections of Vietnam and that he saw and heard 
things.  His wife indicated that he sat around the house 
every day and that he did not sleep well.

The veteran was treated by VA on an outpatient basis between 
August 1996 and December 1998.  On July 21, 1997, he 
indicated that Vietnam would come to him every time he tried 
to sleep.  He described symptoms of hypervigilance, a need to 
be around others in order to avoid thoughts of Vietnam, 
excessive irritability and overwhelming sadness and anger.  
He stated that his symptoms had become worse since he had 
stopped drinking.  On April 28, 1998 his symptoms included an 
exaggerated startle response, hypervigilance, night sweats, 
nightmares, flashbacks, an inability to sleep, intense anger 
and a tendency to isolate himself.

In January 2000, VA re-examined the veteran.  He indicated 
that he had nightmares about Vietnam, as well as intrusive 
thoughts.  He said that he would patrol outside his home with 
a gun and that he had trouble concentrating.  He tended to 
get angry easily and his wife stated that noise startled him.  
The mental status examination noted that he was initially 
guarded, although he become more cooperative as the interview 
progressed.  He was alert and oriented in three spheres.  His 
speech was coherent with delayed responses.  His mood was 
noted to be anxious and depressed and his affect was 
constricted.  His thought processes were goal directed but 
there was evidence of decreased spontaneity.  He also 
described suffering from flashbacks, nightmares, paranoia, 
frequent suicidal ideation and hallucinations related to 
Vietnam.  There was no indication of panic attacks.  Judgment 
and insight were noted to be limited.  He exhibited adequate 
impulse control.  The diagnosis was chronic PTSD and a GAF 
Score of 50 was assigned.

The veteran testified before a Veterans Law Judge in 
September 2000.  He again noted that he had not worked since 
1996, following repeated altercations with supervisors and 
co-workers.  He also said that he saw a psychiatrist twice a 
week.  He indicated that he had constant memories of the war, 
as well as bad dreams almost every night.  He tended to stay 
at home and had no friends.  He also noted that his memory 
was not good.

The applicable rating criteria are as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (1999).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126 (1999).

After a careful review of the evidence of record, it is found 
that that evidence supports a finding of entitlement to 50 
percent for the service-connected PTSD from May 28, 1997.  
The objective evidence of record indicated that the veteran 
has suffered from a constricted affect, difficulties with his 
memory and concentration, a depressed and anxious mood, 
limited judgment and insight and difficulty in establishing 
and maintaining effective work and social relationships (as 
evidenced by his lack of work since 1996 and his tendency to 
isolate himself at home).  Moreover, his PTSD symptoms have 
been consistently assigned a GAF Score of 50 (see the July 
1997 and January 2000 VA examination reports).  This score 
represents serious impairment in social and occupational 
functioning.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, page 
47 (4th ed., revised 1994).  Therefore, it is found that the 
veteran's disability picture is more accurately reflected by 
the criteria necessary for an evaluation of 50 percent.

However, it is not found that a 70 percent disability 
evaluation is warranted at this time.  There is no objective 
evidence of obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure or irrelevant 
speech; near continuous panic; impaired impulse control; 
spatial disorientation; or neglect of personal hygiene.  As a 
consequence, it is determined that the 50 percent disability 
evaluation now assigned adequately compensates the veteran 
for his current degree of impairment resulting from his 
service-connected PTSD.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's PTSD disability is not inadequate.  As the 
schedular criteria provide a basis to award increased 
compensation for the PTSD, which have been considered, as 
discussed above, it does not appear that there any 
"exceptional or unusual" circumstances indicating that the 
rating schedule is inadequate to compensate the veteran for 
this disability.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  
Specifically, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization in the remote 
or recent past for his PTSD.  In addition, it has not been 
shown that his PTSD, standing alone, has caused "marked 
interference" with employment; in fact, the Social Security 
Administration records indicate that he was awarded benefits 
due to his inability to work due to a hip disorder.  Thus, in 
the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

An evaluation of 50 percent from May 28, 1997 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

